DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-6, and 8 is/are rejected under 35 U.S.C. 1029a)(1) as being anticipated by Levine, Robert A., Leon M. Dixon, and Robert B. Franklin. "Effects of exogenous adenosine 3', 5'‐monophosphate in man: I. Cardiovascular responses." Clinical Pharmacology & Therapeutics 9.2 (1968): 168-179 (Levine)
Levine teaches the administration of cyclic adenosine monophosphate (cAMP, 3',5'-AMP) to human volunteers wherein the dosage form of cAMP is an injection. See Abstract. Levine teaches that 3',5'-AMP was prepared as a fresh solution, diluted in saline, adjusted to a pH of 7.40 with 1.0 and 0.1 N sodium hydroxide, and sterilized by microfiltration (page 169). After establishment of dose-response relationship, 8 to 12 mg. per kilogram was used in most experiments.
Levine teaches all of the instantly claimed elements in a singular embodiment. Levine is silent as to the prevention of depression; however, artisans of ordinary skill may not recognize the inherent characteristics or functioning of the prior art.  In construing process claims and references, it is the identity of manipulative operations which leads to finding of anticipation.  In the instant case, it does not appear that the claim language or limitations result in a manipulative difference in the method steps when compared to the prior art disclosure. Levine teaches the administration of cAMP to human subjects via injection of cAMP in a saline solution. As the instant “subject in need thereof” is not particularly limited by applicant, the subjects of Levine meet the limitation of “subject in need thereof”. The prevention of depression is not an active methodological step in the process but is rather a consequence of the administration of cAMP.  Products of identical chemical composition cannot have mutually exclusive properties.  A chemical composition (e.g., cAMP) and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.
Regarding the clause(s) “wherein the depression is…and menopausal depression” and “wherein the prodrug is…(M-cAMP)”, claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. A “wherein” clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited. See MPEP 2111.04. In the instant case, regarding claim 5, the composition does not have to be administered to a subject having depression. Regarding claim 8, the claim does not require the administration of a prodrug.
Thus, claims 1-2, 4-6, and 8 are anticipated.
Claim(s) 1-3, 5-6, and 8 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Chi et al. EP 2221058 A1 (Chi).
Chi relates to a medicine or a healthcare product prepared from jujuba cyclic adenosine monophosphate (jujuba cAMP) material for treating depression (melancholia) [0001]. Chi teaches that jujuba cAMP is synonymous to 3’,5’-cyclic adenosine monophosphate or 3’,5’-cyclic phosphate [0009 – 0015]. Chi teaches that the medicine is preferably manufactured as an oral medicine [0017]. Chi teaches that the medicine has a dosage form being one selected from a group consisting of a tablet, a capsule, a powder, a pill, a dust, a solution, a microcapsule, a suspension, an emulsion, a particle, a dropping pill and a roll [0018]. The oral medicine of Chi can include the pharmacologically acceptable carriers, additives and the composition thereof [0048].
Chi teaches all of the instantly claimed elements.
Regarding the clause(s) “wherein the depression is…and menopausal depression” and “wherein the prodrug is…(M-cAMP)”, claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. A “wherein” clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited. See MPEP 2111.04. In the instant case, regarding claim 5, the composition does not have to be administered to a subject having depression. Regarding claim 8, the claim does not require the administration of a prodrug.
Thus, claims 1-3, 5-6, and 8 are anticipated.

Conclusion
Claims 1-6 and 8 are pending. Claims 1-6 and 8 are rejected. No claims are allowed.

Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK T LEWIS whose telephone number is (571)272-0655. The examiner can normally be reached Monday to Friday, 10 AM to 4 PM EST (Maxi Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PATRICK T LEWIS/Primary Examiner, Art Unit 1623                                                                                                                                                                                                        



/PL/